     Case 2:19-cv-01536-JAM-EFB Document 25 Filed 06/02/20 Page 1 of 1

 1   NATHAN C. VOLHEIM
     Admitted Pro Hac Vice
 2   Sulaiman Law Group, Ltd.
 3   2500 South Highland Avenue, Suite 200
     Lombard, IL 60148
 4   Phone: (630) 568-3056
     Fax: (630) 575-8188
 5   nvolheim@sulaimanlaw.com
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11    SCOTT L. EAGLE                               Case No. 2:19-cv-01536-JAM-EFB
12                      Plaintiff,                 PROPOSED ORDER
13           v.
14
      GOLDMAN SACHS BANK USA a/k/a
15    MARCUS BY GOLDMAN SACHS,
16                      Defendant.
17

18          The Court, having reviewed the parties’ Agreed Stipulation of Dismissal with Prejudice,
19
     hereby ORDERS that this action is dismissed with prejudice, with the right to reopen by July 10,
20
     2020. Each party to bear its own costs and attorneys’ fees.
21
     Dated: June 2, 2020
22

23                                                /s/ John A. Mendez________
                                                  Judge, U.S. District Court
24

25

26

27

28
                                                      1
